R E C E | V E D
UNITED STATES DISTRICT coURT

 

N@V l " 2018 WESTERN DISTRICT oF LoUISiANA
'roNY n. uoan, cLEnK ALEXANDRIA DIVISION
WESTERN mlCT OF LOUIS|AN

ALEXANDHIA, LOUIB|ANA
DANNY PEREDA, CIVIL ACTION NO. 1318'CV'1218'P
Petitioner
VERSUS JUDGE DEE D. DRELL
WARDEN, M.AGISTRATE JUDGE PEREZ'MONTES
Respondent

J U D G M E N T

For the reasons stated in the Report and Recommendation of the l\/[agistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable laW;

IT IS ORDERED that Petitioner’s § 2241 petition is DISMISSED for lack of
jurisdiction, With prejudice as to the jurisdictional issue, and Without prejudice as to
the merits of Petitioner’S claim.

. T':
THUS DONE AND SIGNED at Alexandria, Louisiana, this 15 day of

/lé</UM ,5~/1/-.~2018.

  

 

 

 

'DEE D. DRELL
UNITED sTATEs DISTRICT JUDGE

